DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 1, 2022, have been fully considered and are persuasive (see Remarks pages 8-13).
Allowable Subject Matter
Claims 1-9 and 11-15 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Independent claim 1 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the independent claim in individual combination.
For example, the prior art of record neither anticipates nor renders the limitations obvious of a multilayer ceramic capacitor, comprising… a first outer electrode, a second outer electrode, a third outer electrode, and a fourth outer electrode provided on a surface of the multilayer body; wherein a total number of the plurality of inner electrodes is about 50 or more and about 200 or less… the effective portion includes a capacitance generating portion in which a first inner electrode among the first inner electrodes and a second inner electrode among the second inner electrodes face each other to generate an electrostatic capacitance, a first successive stacking portion in which the first inner electrodes are successively stacked, and a second successive stacking portion in which the second inner electrodes are successively stacked; and following relational expressions are satisfied: about 0.168 ≤ Total thickness of inner electrodes/Dimension of multilayer body in stacking direction; and about 0.19 ≤ Total number of first inner electrodes and second inner electrodes opposing each other with dielectric layers interposed therebetween/Total number of inner electrodes ≤ about 0.48, as recited in combination in independent claim 1. 
After careful review of the specification and the claims in the application and a search of the prior art, considering the claims a whole, the aforementioned recited limitations in the independent claim are believed to render the claim and the claims dependent thereto patentable over the prior art of record. In the broad disclosure of the closest prior art of record, US Publication 2017/0229244 to Nakazawa et al. (hereinafter Nakazawa), Nakazawa teaches or suggests in various embodiments and examples the use of 55 to 77 internal electrodes in eleven groups (paragraph 54-55), a thickness of internal electrodes of 1.0 μm (paragraph 58), and a thickness of the multilayer body of .05 mm to 0.5 mm (paragraph 35). Nakazawa, however, fails to teach or suggest the claimed arrangement, in combination, with the broad ranges disclosed by Nakazawa not inviting optimization by one of skill in the art to meet the specific arrangement of claimed limitations (see generally MPEP 2144.05; see also and compare discussion in application specification paragraphs 59-61, 67-69, and 144-150 of the offsetting considerations and relationships between the claimed limitations). 
Therefore claims 1-9 and 11-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848